DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The Office thanks Applicant for providing an election without traverse. However, the Office apologizes, as it now realizes that the species election was inappropriate. The feeding hole of Species II is intended to be a part of the tool-holder-type melting module that is claimed in claim 1. Meanwhile, the optical assembly of Species I is reflected in the light path tool holder also in claim 1. Therefore, the features depicted in figs. 1–3 are all essentially a part of claim 1, and therefore, the election requirement is withdrawn, and all claims will be examined.

Claim Objections
Claim 7 objected to because of the following informalities:
Line 3 of claim 7 should be amended to recite “the external feeding system.”

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the tool-holder-type melting module in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections — 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preamble of claim 1 indicates that the claim is directed to “a multifunctional laser processing apparatus.” Claim 1 includes a connection portion, as well as a light path tool holder and a tool-holder-type melting module each connectable to the connection portion. The disclosure makes clear that the holder and module are connected to the connection portion separately, and not at the same time. Claim 1 is not properly characterized merely as an apparatus because the base of the structure selectively connects and disconnects one or the other attachable element. In essence, if understood to be an apparatus, it is an apparatus that can optionally assume a form with fewer elements because one of the holder and module is not structurally or functionally connected to the laser apparatus itself. Applicant should amend the preambles of every claim to specify that it is directed to a “multifunctional laser processing system.”
Claim 1 provides for “a tool-holder-type melting module” (ln. 10). This limitation renders the claim indefinite because its meaning is unclear. The limitation is understood under §112(f) because it uses the nonce term “module,” along with the functional language of “melting.” Based on the claim alone, it’s unclear what sort of “melting” this module is supposed to be facilitating or enabling. The disclosure makes clear that this module is intended for the delivery of powder to enable additive manufacturing along with the laser that is already a part of the base apparatus. Therefore, the Office’s guess is that the module is supposed to be “melting” this powder, but the claim limitation is lacking in its description, and the disclosure does not provide a sufficiently explicit definition, and so the Office is unwilling to grant even that the interpretation under §112(f) solves the question of what the import of “melting” is. If enabling the supply of powder, and enabling the melting of this powder via the laser, is what the module’s function is, the claim should state it more explicitly, preferably using language from the original disclosure.
Claim 4 recites “the second reflector splitter” (last line). There is insufficient antecedent basis for this limitation. It seems that Applicant should add more details regarding the beam splitter to the claim.

Allowable Subject Matter
Claims 1–8 would be allowable if rewritten or amended to overcome the objection, as well as the rejections under 35 U.S.C. 112(b), set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Chuang et al. (US Pub. 2016/0101492) is the closest prior art of record, but does not explicitly disclose any connection portion or a tool-holder-type melting module.
Sun et al. (CN 107962097 A) is highly relevant, but does not disclose a separate tool-holder-type melting module.
Janescó (US Pat. 7,257,879) discloses an apparatus with a laser delivered through a hollow milling shaft or light path channel, as well as a milling cutter 3, but does not disclose a light path tool holder or separate melting module with a different light path channel.
König et al. (DE 10 2009 058 254 A1) discloses a rotating spindle, attached to a tool holder, that has a laser delivered through the tip thereof, but does not disclose any tool-holder-type melting module, and arguably does not disclose a hollow milling shaft having a light path channel.
Detachable heads with a laser light path and means for allowing for powder delivery are known, but it's not obvious why one of ordinary skill in the art would seek to design one for use with a laser apparatus with a milling (i.e. rotating) shaft configured for use with a tool holder joined with a laser light path feature. In the disclosure, Applicant makes some fair case that this arrangement affords unexpected convenience. As a point of comparison, Mori et al. (US Pub. 2018/0141174) discloses an apparatus that performs subtractive manufacturing with a tool on one headstock in a first processing area, as well as an additive manufacturing head with a second headstock in a second processing area.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J NORTON/               Primary Examiner, Art Unit 3761